Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 1 of 6
Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 2 of 6
Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 3 of 6
Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 4 of 6
Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 5 of 6
Case 07-00400-SMT   Doc 29-4 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit C Page 6 of 6
